DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to the specification and drawings has overcome each and every objection previously set forth in non-final office action dated 08/30/2022. Therefore, the objection has been withdrawn.
The Applicant originally submitted Claims 1-20 in the application. In the previous response, the Applicant withdrew Claims 15-20 in response to Election/Restriction Requirement filed on 06/29/2022.  In the present response, the Applicant amended Claim 1 and cancelled Claim 3. Accordingly, Claims 1-2 and 4-20 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 11/17/2022 correcting specification and drawing objections is acknowledged and entered.
Applicant argues that, the function of ceramic microparticles layer 14 of Okamoto is being only insulation without consideration of the heat dissipation.
In support of this argument, the Applicant reasons that, the technical problem solved and technical effect solved by amended Claim 1 are different from those in technical scheme of Okamoto. Therefore, the amended Claim 1 should possess inventive step.
The Examiner respectfully disagrees.
Applicant is respectfully reminded that a Claim containing a recitation with respect to the manner in which a Claimed apparatus is intended to be employed does not differentiates the Claimed apparatus from a prior art apparatus if the prior art apparatus teaches all structural limitations of the Claim. In re Schreiber, 128 Fed 1473, 1477, 44 USPQ2d 1429 (Fed. Cir. 1997), Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP § 2114.
Furthermore, Okamoto [0011] explicitly calls for insulating film to be in the radiation path, implying that insulating film 2 is to enhance heat dissipation from semiconductor device to the heat sink.  
Accordingly, the Examiner submits that, cited insulating film 2 of Okamoto as the “insulated thermal conductive sheet” of the amended Claim 1 limitation, has same material with very similar structure and function. Combination of Ohashi with Okamoto is proper, as Ohashi would benefit from efficiently dissipating heat of semiconductor device to the heat sink, while providing insulation between the two.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi et al (US 2012/0326292) in view of Okamoto (US 2016/0027709). 
	Regarding Claim 1, Ohashi (In Fig 1) discloses an electronic apparatus (1), comprising: 
a circuit board (10) having a first surface, a second surface (Fig 1) and an opening (13), wherein the opening (13) is between the first surface and the second surface (Fig 1); 
a thermal conductive material (60) at least partially passing through the opening (13) and in contact with the circuit board (10); 
at least one electronic device (40) disposed on the first surface of the circuit board (13) and in contact with the thermal conductive material (60), (Fig 1); 
a heat dissipation plate (20) disposed on the second surface of the circuit board (10), (Fig 1); and 
an insulated thermal conductive sheet (70) disposed between the thermal conductive material (60) and the heat dissipation plate (20), (Fig 1).
However, Ohashi does not disclose wherein the insulated thermal conductive sheet is an aluminum oxide ceramic sheet or an aluminum nitride ceramic sheet.
Instead Okamoto (In Fig 6) teaches wherein the insulated thermal conductive sheet (2) is an aluminum oxide ceramic sheet or an aluminum nitride ceramic sheet (¶ 58, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto with insulated thermal conductive sheet being an aluminum oxide or aluminum nitride ceramic sheet to benefit from efficiently dissipating heat generated from the power semiconductor to the heat sink (Okamoto, ¶ 11, II. 10-14).
Regarding Claim 2, Ohashi in view of Okamoto discloses the limitations of Claim 1, however Ohashi (In Fig 1) further discloses wherein the thermal conductive material (60) has a main body part (61) passing through the opening (13) and partially projecting out of the second surface (Fig 1), and an extension part (62) extending out of the main body part (61) towards both sides of the main body part (61) along a direction parallel to the circuit board (10) and in contact with the second surface of the circuit board (10), (Fig 1).
Regarding Claim 11, Ohashi in view of Okamoto discloses the limitations of Claim 1, however Ohashi (In Fig 1) further discloses wherein the electronic device (40) is an MOSFET (¶ 37, II. 8-9).
Regarding Claim 12, Ohashi in view of Okamoto discloses the limitations of Claim 1, however Ohashi (In Fig 1) further discloses wherein the electronic device (40) is a power transistor (¶ 37, II. 8-9), under Surface Mounted Technology (Fig 1).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Okamoto further in view of Weber et al (US 6,226,183) prior art and further in view of Mullen et al (US 2006/0006525).
Regarding Claim 4, Ohashi in view of Okamoto discloses the limitations of Claim 1, however Ohashi as modified does not disclose where in the apparatus further comprising a first interface material, wherein the first interface material is disposed between the insulated thermal conductive sheet and the heat dissipation plate and is a liquid bond.
Instead Weber (In Fig 1) prior art teaches where in the apparatus further comprising a first interface material (7), wherein the first interface material (7) is disposed between the insulated thermal conductive sheet (5) and the heat dissipation plate (1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto and further with weber with a first interface material being disposed between the insulated thermal conductive sheet and the heat dissipation plate to benefit from preventing electrical contact between printed circuit traces and the heat sink while transferring waste heat of the power component to the heat sink (Weber, Col 1, II. 39-45).
However Ohashi as modified does not disclose wherein the first interface material is a liquid bond
Instead Mullen (In Fig 1A) teaches wherein the first interface material (146) is a liquid bond (¶ 27, II. 1-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto further with Weber and further with Mullen with the first interface material being a liquid bond to benefit from thermally coupling and bonding heat dissipator and transferring heat away from the semiconductor module (Mullen, ¶ 1, II. 1-5, ¶ 27, II. 1-6).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Okamoto further in view of Weber prior art further in view of Mullen and further in view of Shibuya et al (US 2005/0205989).
Regarding Claim 5, Ohashi in view of Okamoto further in view of Weber prior art and further in view of Mullen discloses the limitations of Claim 4, however Ohashi as modified does not disclose wherein the apparatus further comprising a second interface material, wherein the second interface material is disposed between the thermal conductive material and the insulated thermal conductive sheet and is a thermally conductive silicone grease.
Instead Shibuya (In Fig 2) teaches wherein the apparatus further comprising a second interface material (8), wherein the second interface material (8) is disposed between the thermal conductive material (12), (¶ 6, II. 6-11) and the insulated thermal conductive sheet (7/8), (¶ 94, II.1-5) and is a thermally conductive silicone grease (¶ 94, II. 7-11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto further with Weber further with Mullen and further with Shibuya with a second interface material being disposed between the thermal conductive material and the insulated thermal conductive sheet to benefit from effectively dissipating heat from a heat generator such as a semiconductor device while an electrically insulating condition is maintained, and superior durability for usage for a long period of time is exhibited (Shibuya, ¶ 2, II. 1-8).
Claims 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Okamoto and further in view of Kobayashi et al (US 2016/0366757).
Regarding Claim 6, Ohashi in view of Okamoto discloses the limitations of Claim 1, however Ohashi as modified does not disclose wherein the heat dissipation plate further comprises a protruding part formed at a position corresponding to the thermal conductive material.
Instead Kobayashi (In Fig 2) teaches wherein the heat dissipation plate (4) further comprises a protruding part (4a) formed at a position corresponding to the thermal conductive material (3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto and further with Kobayashi with the heat dissipation plate comprising a protruding part formed at a position corresponding to the thermal conductive material to benefit from dissipating heat generated by an electronic component mounted on a printed circuit board through a heat transfer member embedded in the printed circuit board (Kobayashi, ¶ 2, II. 1-4).
Regarding Claim 7, Ohashi in view of Okamoto and further in view of Kobayashi discloses the limitations of claim 6, however Ohashi as modified does not disclose wherein an area of a top surface of the protruding part is twice of an area of a bottom surface of the electronic device.
Instead Kobayashi (In Fig 2) further teaches wherein an area of a top surface of the protruding (4a) part is twice of an area of a bottom surface of the electronic device (9a/9b), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto and further with Kobayashi with an area of a top surface of the protruding part being twice of an area of a bottom surface of the electronic device to benefit from dissipating heat generated by an electronic component mounted on a printed circuit board through a heat transfer member embedded in the printed circuit board (Kobayashi, ¶ 2, II. 1-4).
Regarding Claim 8, Ohashi in view of Okamoto and further in view of Kobayashi discloses the limitations of claim 6, however Ohashi as modified does not disclose wherein the protruding part has a height larger than or equal to 0.5 mm.
Instead Kobayashi (In Fig 2) further teaches wherein the protruding part (4a) has a height larger than or equal to 0.5 mm (Fig 2).
It would have been an obvious matter of design choice to modify Ohashi with Okamoto and further with Kobayashi with a protruding part having a height larger than or equal to 0.5 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re. Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 9, Ohashi in view of Okamoto and further in view of Kobayashi discloses the limitations of claim 6, however Ohashi as modified does not disclose wherein the protruding part corresponds to one or more electronic devices.
Instead Kobayashi (In Fig 2) further teaches wherein the protruding part (4a) corresponds to one or more electronic devices (9a/9b), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto and further with Kobayashi with the protruding part corresponding to one or more electronic devices to benefit from dissipating heat generated by an electronic component mounted on a printed circuit board through a heat transfer member embedded in the printed circuit board (Kobayashi, ¶ 2, II. 1-4).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Okamoto and further in view of Lee et al (US 8,040,677).
Regarding Claim 10, Ohashi in view of Okamoto discloses the limitations of claim 1, however Ohashi as modified does not disclose wherein the electronic apparatus further comprising at least one thermal conductive pad, wherein each of the thermal conductive pads is disposed between the circuit board and the insulated thermal conductive sheet.
Instead Lee (In Fig 6) teaches wherein the electronic apparatus further comprising at least one thermal conductive pad (460), wherein each of the thermal conductive pads (460) is disposed between the circuit board (320) and the insulated thermal conductive sheet (440/450), (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto and further with Lee with a thermal conductive pad disposed between the circuit board and the insulated conductive sheet to benefit from improving insulation, thermal conduction and flatness (Lee, Col 8, II. 62-67).
Claims 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Okamoto and further in view of Youn et al (US 2014/0070387).
Regarding Claim 13, Ohashi in view of Okamoto discloses the limitations of claim 1, however Ohashi as modified does not disclose wherein the electronic apparatus further comprising an elastic clamp with one end locked onto the circuit board and the other end pressed against the electronic device.
Instead Youn (In Figs 3,4) teaches wherein the electronic apparatus further comprising an elastic clamp (200) with one end (210/500), (¶ 33, II. 1-3) locked onto the circuit board (300) and the other end (220) pressed against the electronic device (100), (¶ 32, II. 1-2), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto and further with Youn with an elastic clamp with one end locked onto the circuit board and the other end pressed against the electronic device to benefit from improving electric efficiency, thereby reducing a heat generation amount of the power semiconductor device (Youn, ¶ 32, II. 5-9).
Regarding Claim 14, Ohashi in view of Okamoto discloses the limitations of claim 1, however Ohashi as modified does not disclose wherein the electronic apparatus further comprising a locking member, wherein the circuit board further comprises a through hole, and the locking member is locked onto the heat dissipation plate through the through hole.
Instead Youn (In Figs 3,4) further teaches wherein the electronic apparatus further comprising a locking member (410), wherein the circuit board (300) further comprises a through hole (through within 300 accommodating 410), (Fig 4), and the locking member (410) is locked onto the heat dissipation plate (600) through the through hole (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ohashi with Okamoto and further with Youn with a locking member passing through a through hole within the circuit board and locked to the heat dissipating plate benefit from improving electric efficiency, thereby reducing a heat generation amount of the power semiconductor device (Youn, ¶ 32, II. 5-9).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835       

/ZACHARY PAPE/Primary Examiner, Art Unit 2835